In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Social Services, dated July 29, 1988, which denied the petitioner’s application to reenroll as a provider of services in the New York State Medicaid Program, the appeal is from a judgment of the Supreme Court, Kings County (Hurowitz, J.), dated December 5, 1988, which annulled the determination and directed reinstatement of the petitioner as an authorized Medicaid provider.
Ordered that the judgment is reversed, on the law, with costs, the determination is confirmed, and the proceeding is dismissed.
Medicaid providers who are denied reenrollment pursuant to 18 NYCRR part 504 are not entitled to an evidentiary hearing pursuant to 18 NYCRR part 515 (see, Matter of G&S Pharmacy v Perales, 151 AD2d 668; Matter of Winyard v Perales, 161 AD2d 317; Matter of Bezar v New York State Dept. of Social Servs., 151 AD2d 44). Thus, the failure to provide the petitioner with a hearing did not deprive him of due process.
Moreover, we find that the determination denying the petitioner’s application for reenrollment was neither arbitrary nor capricious. Thompson, J. P., Brown, Kunzeman and Miller, JJ., concur.